Title: Thomas Underwood to James Madison, 4 October 1829
From: Underwood, Thomas
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Richmond
                                
                                4th. October 1829.
                            
                        
                         My situation requires that I should do something more than I am doing for the benefit of my family which is a
                            tolerably large one: I have six children, four of whom I have to maintain and not much to maintain them on, my funds are
                            very limited, having been unfortunate in the last war from a zeal to support it. I am the son of your old friend &
                            acquaintance Thomas Underwood of Goochland, & have not been unfriendly myself towards you. I hope to be excused
                            Sir, when I mention to you that I am a Candidate for the humble office of doorkeeper to the Convention, any aid which you
                            may think proper to give me, will be thankfully received by. Sir Your Mo ob Servant
                        
                        
                            
                                Thomas Underwood
                            
                        
                    